 Case: 2:20-cv-00459-JLG-KLL Doc #: 17 Filed: 09/09/20 Page: 1 of 1 PAGEID #: 57




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JANE DOE,                                                   Case No. 2:20-cv-459
     Plaintiff,                                             Graham, J.
                                                            Litkovitz, M.J.
        v.

ANDREW K. MITCHELL, et al.,                                 ORDER
    Defendants.


        This matter is before the Court following a telephone status conference on September 8,

2020. As discussed at the conference, the following dates shall govern the briefing of the

motions for judgment on the pleadings:

        1. Deadline for defendant Mitchell’s motion for judgment on the pleadings: September 9,

2020.

        2. Deadline for plaintiff’s response to the motions for judgment on the pleadings:

September 30, 2020.

        3. Deadline for reply memoranda in support of the motions for judgment on the

pleadings: October 14, 2020.

        IT IS SO ORDERED.



Date:    9/8/2020
                                             Karen L. Litkovitz
                                             United States Magistrate Judge
